DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the interview held on January 3rd, 2022 for application no. 16/958,495 filed on June 26th, 2020. Claims 1-8 are pending.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with William Blackman on January 3rd, 2022. The application has been amended as follows:

Please remove the recitation of “As used herein, the term "integral" is intended to mean formed as a one-piece unit.” from paragraph [0020] of the specification entered November 19th, 2021.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a differential device having the combination of features recited in claim 1, and particularly “a differential case formed as an integral unit, the differential case comprising a hollow case main body having at least one working window formed in a side wall thereof, a flange portion projectingly provided integrally formed with an outer periphery of the case main body, and first and second bearing bosses that are integrally provided on opposite side parts of the case main body and are configured to rotatably support left and right axles, respectively, the differential case configured to rotate around a first axis”, “the differential mechanism having a pinion shaft that is disposed on a second axis orthogonal to the first axis and is supported on the differential case or the ring gear, a pinion gear that is rotatably supported on the pinion shaft, and a pair of side gears that mesh with the pinion gear and are supported on the case main body so that they can rotate around the first axis”, “wherein the at least one working window extends from the flange portion of the differential case to a portion proximate the first bearing boss, and is configured to allow insertion of the pinion gear and the side gears therethrough during assembly, and wherein the at least one working window is disposed either on one side or on opposite sides of the second axis when viewed in a direction along the first axis” and “wherein when viewed in the direction along the first axis, among joining parts extending between and connecting the flange portion of the differential case and the ring gear, a specific joining part, that is the closest to the at least one working window, is positioned further outward than an inner end part of the at least one working window in a direction along a third axis orthogonal to the first and second axes, and the at least one working window is positioned further outward, in the direction along the third axis, than an imaginary straight line extending between and joining the specific joining part and the first axis”.
The closest prior art of Engle (US 3,742,784) discloses a differential case (Fig. 1, 17) comprising a working window (Fig. 2, 33), but fails to disclose “a differential case formed as an integral unit, the differential case comprising a hollow case main body having at least one working window formed in a side wall thereof, a flange portion projectingly provided integrally formed with an outer periphery of the case main body, and first and second bearing bosses that are integrally provided on opposite side parts of the case main body and are configured to rotatably support left and right axles, respectively, the differential case configured to rotate around a first axis”, and there is no motivation to make integral the two differential casing halves taught by Engle absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659